Citation Nr: 1760796	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-29 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a skin disorder, to include dermatitis and eczema.

3.  Entitlement to service connection for osteoarthritis all over the body.

4.  Entitlement to service connection for a lumbar spine disorder, claimed as degenerative disc disease with dextroscoliosis.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for neuropathy.


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney
ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from November 1967 to January 1976.  His awards include the Combat Infantryman's Badge and the Vietnam Service Medal.

These matters come before the Board of Veterans' Appeals (Board) from a March 2013 (diabetes mellitus) and March 2012 (remaining) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in N. Little Rock, Arkansas.

The Board notes that the March 2012 rating decision granted service connection for posttraumatic stress disorder (PTSD) and provided an initial 30 percent rating.  The Veteran appealed the rating assigned and requested a 70 percent rating.  A July 2015 rating decision provided the increased 70 percent rating for PTSD and granted entitlement to total disability based on individual unemployability (TDIU).  As such, the Veteran's claim for an increased rating for PTSD is considered granted and no longer on appeal.


FINDINGS OF FACT

1.  In a November 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of his claim for service connection for diabetes mellitus.

2.  In a November 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of his claim for service connection for a skin disorder.

3.  In a November 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of his claim for service connection for osteoarthritis all over the body.

4.  In a November 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of his claim for service connection for a lumbar spine disorder.

5.  In a November 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of his claim for service connection for a cervical spine disorder.

6.  In a November 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of his claim for service connection for neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of a claim for service connection for diabetes mellitus have been met.  38 U.S.C. §7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of a claim for service connection for a skin disorder have been met.  38 U.S.C. §7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal of a claim for service connection for osteoarthritis all over the body have been met.  38 U.S.C. §7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal of a claim for service connection for a lumbar spine disability have been met.  38 U.S.C. §7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
5.  The criteria for withdrawal of the appeal of a claim for service connection for a cervical spine disability have been met.  38 U.S.C. §7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of the appeal of a claim for service connection for neuropathy have been met.  38 U.S.C. §7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appeals Withdrawal

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal of the appeal.  38 U.S.C. §§ 7104, 7105(d). 

In the present case, the Veteran's representative has withdrawn the appeal as to the issues of entitlement to service connection for diabetes mellitus, a skin disorder, osteoarthritis all over the body, a lumbar spine disability, a cervical spine disability, and neuropathy in a November 2017 statement, wherein the representative noted the Veteran "wishe[d] to withdraw the following claims from appellate consideration" and listed the above claims.  As such, there remain no allegations of errors of fact or law for appellate consideration with regards to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed. 

This withdrawal is permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeals, further action by the Board in these matters would not be appropriate.  38 U.S.C. § 7105.
ORDER

Entitlement to service connection for diabetes mellitus is dismissed.

Entitlement to service connection for a skin disorder, to include dermatitis and eczema is dismissed.

Entitlement to service connection for osteoarthritis all over the body is dismissed.

Entitlement to service connection for a lumbar spine disorder, claimed as degenerative disc disease with dextroscoliosis is dismissed.

Entitlement to service connection for a cervical spine disorder is dismissed.

Entitlement to service connection for neuropathy is dismissed.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


